UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR ( )TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-22193 (Exact name of registrant as specified in its charter) DELAWARE 33-0743196 (State or other jurisdiction of incorporation or organization) (I.R.S Employer Identification No.) 1600 SUNFLOWER AVENUE, 2ND FLOOR, COSTA MESA, CALIFORNIA 92626 (714) 431-4000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. (X ) Yes( ) No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act). Large accelerated filer [ ]Accelerated filer [ ]Non-accelerated filer [X] Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes [ ] No [X] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 5,163,488 shares of common stock par value $0.01 per share, were outstanding as of August 14, 2007. PACIFIC PREMIER BANCORP, INC. AND SUBSIDIARIES FORM 10-Q INDEX FOR THE QUARTER ENDED JUNE 30, 2007 PART I FINANCIAL INFORMATION Item 1 Financial Statements Consolidated Statements of Financial Condition: At June 30, 2007 (unaudited) and December 31, 2006 Consolidated Statements of Income: For the three and six months ended June 30, 2007 and 2006 (unaudited) Consolidated Statement of Stockholders’ Equity and Comprehensive Income: For the three and six months ended June 30, 2007 and 2006 (unaudited) Consolidated Statements of Cash Flows: For the six months ended June 30, 2007 and 2006 (unaudited) Notes to Consolidated Financial Statements (unaudited) Item 2 Management’s Discussion and Analysis of Financial Condition and Results ofOperations Item 3 Quantitative and Qualitative Disclosures About Market Risk Item 4 Controls and Procedures PART II OTHER INFORMATION Item 1 Legal Proceedings Item 1A Risk Factors Item 2 Unregistered Sales of Equity Securities and Use of Proceeds Item 3 Defaults Upon Senior Securities Item 4 Submission of Matters to a Vote of Security Holders Item 5 Other Information Item 6 Exhibits Item 1.Financial Statements PACIFIC PREMIER BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Dollars in thousands) June 30, 2007 December 31, (Unaudited) 2006 ASSETS Cash and due from banks $ 8,210 $ 7,028 Federal funds sold 12 10,012 Cash and cash equivalents 8,222 17,040 Investment securities available for sale 58,023 61,816 Federal Reserve and Federal Home Loan Bank Stock, at cost 17,338 15,328 Loans: Loans held for sale, net 2,366 795 Loans held for investment, net of allowance of $4,090 (2007) and $3,543 (2006) 601,535 604,304 Accrued interest receivable 3,831 3,764 Other real estate owned 57 138 Premises and equipment 9,304 8,622 Current income taxes 339 130 Deferred income taxes 6,839 6,992 Bank owned life insurance 10,606 10,344 Other assets 1,080 1,601 Total Assets $ 719,540 $ 730,874 LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Deposit accounts: Noninterest bearing $ 33,453 $ 33,607 Interest bearing: Transaction accounts 64,899 63,154 Retail certificates of deposit 240,014 211,714 Wholesale/brokered certifcates of deposit 34,247 30,974 Total Deposits 372,613 339,449 Borrowings 271,033 316,491 Subordinated debentures 10,310 10,310 Accrued expenses and other liabilities 6,840 6,586 Total Liabilities $ 660,796 $ 672,836 COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS’ EQUITY Common stock, $.01 par value; 15,000,000 shares authorized; 5,163,488 (2007) and 5,263,488(2006) shares issued and outstanding $ 52 $ 54 Additional paid-in capital 66,332 67,306 Accumulated deficit (6,525 ) (8,631 ) Accumulated other comprehensive loss, net of tax of $782 (2007) and $483 (2006) (1,115 ) (691 ) Total Stockholders’ Equity $ 58,744 $ 58,038 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 719,540 $ 730,874 Accompanying notes are an integral part of these consolidated financial statements. PACIFIC PREMIER BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME (Dollars in thousands, except per share data) (UNAUDITED) For the Three Months Ended For the Six Months Ended June 30, 2007 June 30, 2006 June 30, 2007 June 30, 2006 INTEREST INCOME: Loans $ 11,053 $ 10,076 $ 22,132 $ 19,846 Other interest-earning assets 1,031 660 2,075 1,263 Total interest income 12,084 10,736 24,207 21,109 INTEREST EXPENSE: Interest on transaction accounts 459 416 885 761 Interest on certificates of deposit 3,272 2,352 6,317 4,716 Total deposit interest expense 3,731 2,768 7,202 5,477 Other borrowings 3,625 3,540 7,595 6,401 Subordinated debentures 206 197 409 381 Total interest expense 7,562 6,505 15,206 12,259 NET INTEREST INCOME 4,522 4,231 9,001 8,850 PROVISION FOR LOAN LOSSES 215 104 514 103 NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES 4,307 4,127 8,487 8,747 NONINTEREST INCOME: Loan servicing fee income 339 406 689 744 Bank and other fee income 167 132 307 234 Net gain from loan sales 1,030 472 2,064 858 Other income 323 210 539 329 Total noninterest income 1,859 1,220 3,599 2,165 NONINTEREST EXPENSE: Compensation and benefits 2,670 2,317 5,313 4,548 Premises and occupancy 641 558 1,208 1,102 Data processing 132 90 247 185 Net loss (gain) on foreclosed real estate 22 (38 ) 24 43 Legal and audit 203 126 554 262 Marketing expense 152 215 346 348 Office and postage expense 110 105 204 197 Other expense 377 365 840 727 Total noninterest expense 4,307 3,738 8,736 7,412 INCOME BEFORE INCOME TAXES 1,859 1,609 3,350 3,500 PROVISION FOR INCOME TAXES 698 (1,298 ) 1,244 (1,147 ) NET INCOME $ 1,161 $ 2,907 $ 2,106 $ 4,647 INCOME PER SHARE: Basic income per share $ 0.22 $ 0.55 $ 0.40 $ 0.88 Diluted income per share $ 0.18 $ 0.43 $ 0.32 $ 0.70 WEIGHTED AVERAGE SHARES OUTSTANDING: Basic 5,177,774 5,265,329 5,215,145 5,259,775 Diluted 6,477,575 6,689,734 6,586,008 6,685,576 Accompanying notes are an integral part of these consolidated financial statements. PACIFIC PREMIER BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY AND COMPREHENSIVE INCOME FOR THE SIX MONTHS ENDED JUNE 30, 2 (Dollars in thousands) (UNAUDITED) Common Stock Shares Amount Additional Paid-in Capital Accumulated Deficit Accumulated Other Comprehensive Loss Comprehensive Income (Loss) Total Stockholders’ Equity Balance at December 31, 2005 5,228,438 $ 53 $ 67,161 $ (16,059 ) $ (613 ) $ 50,542 Net income - - - 4,647 - $ 4,647 4,647 Unrealized loss on investments, net of tax of($126) - (178 ) (178 ) (178 ) Total comprehensive income $ 4,469 Shares repurchased (750 ) Restricted stock issued 32,550 - Restricted stock vested 1 (1 ) - Restricted stock forfeited (2,750 ) - Share-based compensation expense 50 50 Stock options exercised 6,500 - 57 - - 57 Balance at June 30, 2006 5,263,988 $ 54 $ 67,267 $ (11,412 ) $ (791 ) $ 55,118 Common Stock Shares Amount Additional Paid-in Capital Accumulated Deficit Accumulated Other Comprehensive Loss Comprehensive Income (Loss) Total Stockholders’ Equity Balance at December 31, 2006 5,263,488 $ 54 $ 67,306 $ (8,631 ) $ (691 ) $ 58,038 Net income - - - 2,106 - $ 2,106 2,106 Unrealized loss on investments, net of tax of ($299) - (424 ) (424 ) (424 ) Total comprehensive income $ 1,682 Restricted stock vested 1 (1 ) Share-based compensation expense 117 117 Common stock repurchased and retired (100,000 ) (3 ) (1,090 ) (1,093 ) Balance at June 30, 2007 5,163,488 $ 52 $ 66,332 $ (6,525 ) $ (1,115 ) $ 58,744 Accompanying notes are an integral part of these consolidated financial statements. PACIFIC PREMIER BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in thousands) (UNAUDITED) Six Months Ended June 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 2,106 $ 4,647 Adjustments to net income: Depreciation expense 374 190 Provision for loan losses 514 104 Share-based compensation 117 50 (Gain) loss on sale and disposal of premises and equipment (35 ) 8 Loss on sale, provision, and write-down of foreclosed real estate 62 47 Net unrealized loss and amortization on investment securities 221 164 Gain on sale of loans held for investment (2,064 ) (858 ) Purchase and origination of loans held for sale (2,129 ) - Proceeds from the sales of, and principal payments from, loans held for sale 558 176 Change in current and deferred income tax receivable (56 ) (1,951 ) Increase (decrease) in accrued expenses and other liabilities 254 (328 ) Federal Home Loan Bank stock dividend (410 ) (333 ) Income from bank owned life insurance (262 ) (79 ) Decrease (increase) in accrued interest receivable and other assets 454 (2,521 ) Net cash used in operating activities (296 ) (684 ) CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from sale and principal payments on loans held for investment 230,752 142,281 Purchase, origination and advances of loans held for investment (226,479 ) (143,278 ) Principal payments on securities available for sale 3,148 - Proceeds from sale of foreclosed real estate 65 196 Proceeds from sale of equipment 35 - Increase in premises and equipment (1,056 ) (518 ) Purchase of bank owned life insurance - (10,000 ) Purchase of FHLB and FRB stock (1,600 ) (649 ) Net cash provided by (used in) investing activities 4,865 (11,968 ) CASH FLOWS FROM FINANCING ACTIVITIES Netincrease (decrease) in deposit accounts 33,164 (2,414 ) (Repayment of) proceeds from FHLB advances (29,900 ) (535 ) (Repayment of) proceeds from other borrowings (15,558 ) 10,000 Proceeds from exercise of stock options - 57 Repurchase of common stock (1,093 ) - Net cash (used in) provided by financing activities (13,387 ) 7,108 NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (8,818 ) (5,544 ) CASH AND CASH EQUIVALENTS, beginning of period 17,040 34,055 CASH AND CASH EQUIVALENTS, end of period $ 8,222 $ 28,511 SUPPLEMENTAL CASH FLOW DISCLOSURES: Interest paid $ 14,974 $ 13,078 Income taxes paid $ 845 $ 1,345 NONCASH OPERATING ACTIVITIES DURING THE PERIOD: Restricted stock vested $ 12 $ 1 NONCASH INVESTING ACTIVITIES DURING THE PERIOD: Transfers from loans to foreclosed real estate $ 46 $ 395 Accompanying notes are an integral part of these consolidated financial statements. PACIFIC PREMIER BANCORP, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2007 (UNAUDITED) Note 1 - Basis of Presentation The consolidated financial statements include the accounts of Pacific Premier Bancorp, Inc. (the “Corporation”) and its wholly owned subsidiary, Pacific Premier Bank (the “Bank”) (collectively, the “Company”).All significant intercompany accounts and transactions have been eliminated in consolidation. In the opinion of management, the unaudited consolidated financial statements contain all adjustments (consisting of normal recurring accruals) necessary to present fairly the Company’s financial position as of June 30, 2007, and the results of its operations, changes in stockholders’ equity, comprehensive income and cash flows for the three and six months ended June 30, 2007and 2006.Operating results for the three and six months ended June 30, 2007 are not necessarily indicative of the results that may be expected for any other interim period or the full year ending December 31, 2007. Certain information and note disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”).The unaudited consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2006. Certain amounts reflected in the 2006 consolidated financial statements have been reclassified where practicable, to conform to the presentation for 2007.These classifications are of a normal recurring nature. The following table reflects the reclassification on the Company’s consolidated balance sheet of restricted shares issued from other assets to additional paid-in capital. With reclassifications Originally presented For Quarter Ended For Quarter Ended Net Additional Paid-in Capital June 30, 2006 June 30, 2006 Change Share-based compensation expense 50 - 50 Restricted stock issued - 363 (363 ) Exercise of stock options 57 57 - Total activity 107 420 (313 ) The following table reflects the reclassification on the statement of Company’s cash flows of proceeds from issuance of restricted stock from net cash used in operating activities to net cash used in financing activities and share-based compensation expense from increase in accrued interest and other assets to share-based compensation expense.It also reflects the reclassification of $5.7 million from proceeds from sale and principal payments on loans held for investment to purchase, origination and advances of loans held for investment. With reclassifications Originally presented For Quarter Ended For Quarter Ended Net June 30, 2006 June 30, 2006 Change Share-based compensation expense $ 50 $ - $ 50 Increase in accrued interest receivable and other assets (2,521 ) (2,834 ) 313 All other operating activities 1,787 1,787 - Net cash used in operating activities $ (684 ) $ (1,047 ) $ 363 Proceeds from sale and principal payments on loans held for investment $ 142,281 $ 136,541 5,740 Purchase, origination and advances of loans held for investment $ (143,278 ) $ (137,538 ) (5,740 ) All other financing activities (10,971 ) (10,971 ) - Net cash provided by (used in) investing activities $ (11,968 ) $ (11,968 ) $ - Proceeds from issuance of restricted stock $ - $ 363 (363 ) All other financing activities 7,108 7,108 - Net cash (used in) provided by financing activities $ 7,108 $ 7,471 $ (363 ) The Company accounts for its investments in its wholly owned special purpose entity, PPBI Trust I, using the equity method under which the subsidiary’s net earnings are recognized in the Company’s statement of income. Note 2 – Recently Issued Accounting Pronouncements In June 2006, the Financial Accounting Standards Board (FASB) issued FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes – an interpretation of FASB Statement No. 109” (or “FIN 48”) which clarifies the accounting and disclosure for uncertainty in tax positions as defined. FIN 48 prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. This Interpretation also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure, and transition. The evaluation of a tax position in accordance with FIN 48 is a two-step process. The first step is recognition: The enterprise determines whether it is more likely than not that a tax position will be sustained upon examination, including resolution of any related appeals or litigation processes, based on the technical merits of the position. In evaluating whether a tax position has met the more-likely-than-not recognition threshold, the enterprise should presume that the position will be examined by the appropriate taxing authority that would have full knowledge of all relevant information. The second step is measurement: A tax position that meets the more-likely-than-not recognition threshold is measured to determine the amount of benefit to recognize in the financial statements. The tax position is measured at the largest amount of benefit that is greater than 50 percent likely of being realized upon ultimate settlement. Tax positions that previously failed to meet the more-likely-than-not recognition threshold should be recognized in the first subsequent financial reporting period in which that threshold is met. Previously recognized tax positions that no longer meet the more-likely-than-not recognition threshold should be derecognized in the first subsequent financial reporting period in which that threshold is no longer met. We adopted FIN 48 effective January 1, 2007, and have determined that as of June 30, 2007, any uncertain tax positions that might exist are immaterial. In September 2006, FASB’s Emerging Issues Task Force (EITF) reached a final consensus on the subject titled “Accounting for Deferred Compensation and Postretirement Benefit Aspects of Endorsement Split-Dollar Arrangements.” The EITF has concluded that the recognition of a liability is required for the postretirement benefits provided through an endorsement split-dollar life insurance arrangement. Pursuant to the final consensus, if an employer has promised to pay a death benefit directly from the company to a participant (or designated beneficiary), then a liability for the present value of the death benefit must be accrued over the participant’s required service period.
